Citation Nr: 0921637	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  02-18 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes, to 
include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for ear pain with 
vertigo, to include as a result of exposure to ionizing 
radiation.

3.  Entitlement to service connection stomach disability, to 
include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for hiatal hernia, to 
include as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for gallstones, to 
include as a result of exposure to ionizing radiation.

6.  Entitlement to service connection for polyps of the 
colon, to include as a result of exposure to ionizing 
radiation.

7.  Entitlement to service connection for arthritis, to 
include as a result of exposure to ionizing radiation.

8.  Entitlement to service connection for bowel problems and 
hemorrhoids, to include as a result of exposure to ionizing 
radiation.

9.  Entitlement to service connection for prostate 
disability, to include as a result of exposure to ionizing 
radiation.

10.  Entitlement to service connection for fungal disease, to 
include as a result of exposure to ionizing radiation.

11.  Entitlement to service connection for visual disability, 
to include as a result of exposure to ionizing radiation.

12.  Entitlement to service connection for headaches, to 
include as a result of exposure to ionizing radiation.

13.  Entitlement to service connection for pain in the ribs 
and sides, to include as a result of exposure to ionizing 
radiation.

14.  Entitlement to service connection for sinusitis, to 
include as a result of exposure to ionizing radiation.

15.  Entitlement to service connection for blisters, to 
include as a result of exposure to ionizing radiation.

16.  Entitlement to service connection for heart disability, 
to include as a result of exposure to ionizing radiation.

17.  Entitlement to service connection for memory loss, to 
include as secondary to heart disability.

18.  Entitlement to service connection for polyps of the 
larynx, to include as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from March 1955 to March 1959.

This case came before the Board of Veteran's Appeals (Board) 
on appeal of a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a videoconference hearing in June 2003.  
A transcript of this hearing is associated with the claims 
folders.

When the case was most recently before the Board in October 
2005, it was remanded for further development.  It has since 
been returned to the Board for further appellate action.

FINDINGS OF FACT

1.  None of the disabilities at issue in this appeal was 
present within one year after the Veteran's discharge from 
service.

2.  None of the disabilities at issue in this appeal is 
etiologically related to the Veteran's exposure to ionizing 
radiation in service or otherwise etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during active duty 
may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  

2.  Disability manifested by ear pain with vertigo was not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.311 (2008).  
 
3.  Stomach disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of peptic 
ulcer disease during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).

4.  Hiatal hernia was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.311 (2008).

5.  Disability manifested by gallstones was not incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.311 (2008).


6.  Polyps of the colon were not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.311 (2008).

7.  Arthritis was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during active duty 
may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

8.  Disability manifested by bowel problems and hemorrhoids 
was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2008).

9.  Prostate disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.311 (2008).

10.  Fungal disease was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.311 (2008).

11.  Visual disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.311 (2008).

12.  Disability manifested by headaches was not incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.311 (2008).

13.  Disability manifested by pain in the ribs and sides was 
not incurred in or aggravated by active duty.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2008).

14.  Sinusitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.311 (2008).

15.  Disability manifested by blisters was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.311 (2008).

16.  Heart disability was not incurred in or aggravated by 
active duty and its incurrence or aggravation during active 
duty may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2008).

17.  Disability manifested by memory loss was not incurred in 
or aggravated by active duty and is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.311 (2008).

18.  Polyps of the larynx were not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for a 
number of diseases and disorders, claimed as due to exposure 
to radiation in service.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.  

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice in a letter mailed in 
April 2002, prior to the initial adjudication of the claim; 
the letter also advised the Veteran of the elements required 
to demonstrate exposure to radiation during active service.  
The Veteran had ample opportunity to respond prior to the 
July 2002 rating decision on appeal.

Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the 
claims, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims is no 
more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file, as are his Social Security Administration (SSA) 
disability records and treatment records from those VA and 
non-VA medical providers identified by the Veteran as having 
relevant records.  The case has also been referred to the 
appropriate agencies for hypothetical worst-case 
reconstruction of the Veteran's exposure to ionizing 
radiation under the conditions alleged by the Veteran and for 
an expert opinion as to whether such exposure caused the 
Veteran's claimed disabilities.

The Veteran has not been afforded a VA medical examination.  
However, medical examination would not produce evidence 
probative of whether his claimed disorders are due to 
exposure to ionizing radiation, and he has not submitted a 
prima facie case of direct service connection.  A remand for 
a VA medical examination is accordingly not warranted at this 
point.  See 38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes, 
arthritis, peptic ulcer disease, gall stones or heart disease 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a radiation-presumptive 
basis for certain diseases if the claimant participated in a 
radiation-risk activity.  However, the Veteran does not 
allege and the record does not show that he participated in a 
radiation-risk activity, as that term is defined in the 
regulation.  See 38 C.F.R. § 3.309(d)(3).  

38 C.F.R. § 3.311 provides instruction on the development and 
consideration of claims based on exposure to ionizing 
radiation.  Pursuant to 38 C.F.R. § 3.311, a "radiogenic 
disease" is defined as a disease that may be induced by 
ionizing radiation, and specifically includes all cancers. 38 
C.F.R. § 3.311(b)(2)(i)-(xxiv).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed. 38 C.F.R. § 3.311.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends his claimed disabilities are related to 
service, to include his exposure to ionizing radiation during 
service.

The Veteran is shown to have handled nuclear weapons as a 
munitions specialist within the Strategic Air Command.  

A December 2003 letter from Dr. HNW states that he had been 
the Veteran's physician for the past 10 years; the Veteran 
was exposed to nuclear weapons in service, developed 
hypothyroidism shortly after discharge from service, and 
thereafter developed insulin-dependent diabetes and multiple 
other problems.  Dr. HNW stated exposure to nuclear radiation 
may very well be the source of many of the Veteran's health 
problems including hypothyroidism and diabetes.  (The Board 
notes at this point that service connection for 
hypothyroidism, to include as due to ionizing radiation, was 
denied by an unappealed rating decision issued in April 2005 
and is not an issue before the Board.) 

Contrary medical evidence of record consists of an August 
2002 radiation review prepared by VA's Chief Public Health 
and Environmental Hazards Officer (CPHEHO).  The CPHEHO noted 
the Air Force Safety Center (AFSC) had calculated the 
Veteran's maximum whole-body deep dose-equivalent as 1.1 rem.  
Based on clinical models including the United Nations 
Scientific Committee on the Effects of Atomic Radiation 
(UNSCEAR), the Interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational Safety 
(IREP), and several scholarly medical treatises dealing with 
the health effects of nuclear radiation, the CPHEHO concluded 
it is unlikely any of the Veteran's non-malignant disease or 
symptom descriptions could be attributed to occupational 
ionizing radiation exposure in service.

The CPHEHO specifically reviewed the opinion by Dr. HNW cited 
above, but noted Dr. HNW did not know how much radiation the 
Veteran actually received, and did not cite any literature to 
support his opinion.  

Based on the CPHEHO opinion above, the Director of VA's 
Compensation and Pension Service issued a letter in August 
2008 stating an opinion it is unlikely that any of the 
Veteran's claimed diseases or disorders could be attributed 
to his occupational exposure to ionizing radiation as a 
munitions specialist during active service.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).

Also, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds the opinion of the CPHEHO to be 
more probative than that of Dr. HNW.  The critical 
distinction between the two conflicting opinions is that the 
CPHEHO opinion is based on an estimate of the Veteran's 
actual radiation exposure, calculated by the Veteran's 
military service and based on his service record.  There is 
no indication of what radiation exposure Dr. HNW was 
presuming in his opinion.  Further, the CPHEHO provided 
extensive rationale for his opinion while Dr. HNW provided no 
rationale whatsoever; a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

The Board also notes that medical opinions expressed in 
speculative language such as Dr. HNW's, "may very well be 
the source of many of the Veteran's health problems," do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence of record, 
including the Veteran's correspondence to VA and his 
testimony before the Board in June 2003.

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
To the degree that the Veteran's lay evidence asserts 
exposure to radiation in service, that fact is not in 
dispute.  While the Veteran appears to sincerely believe that 
his claimed diseases and disorders are due to exposure to 
nuclear radiation, his lay assertions concerning these 
questions requiring medical expertise are not competent 
evidence of the alleged nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Based on the analysis above the Board concludes the Veteran's 
claimed diseases and disorders are not due to exposure to 
radiation in service.  The Board will accordingly consider 
whether service connection may be granted on any other basis.  

Service treatment records are negative for evidence of any of 
the claimed disabilities.  The report of the physical 
examination in February 1959 at time of separation shows that 
all findings were normal with the exception of enucleated 
tonsils and a 2-inch surgical scar on the right lower 
quadrant.  

Review of the Veteran's SSA disability records shows he was 
denied disability for claimed vertigo and diabetes in October 
1988, but this denial was reversed by an SSA Administrative 
Law Judge in January 1989.  Nothing in the SSA records 
suggests that vertigo was present in service, that diabetes 
was present within one year of the Veteran's discharge from 
service or that either disorder is etiologically related to 
service.

Records from Alleghany Regional Hospital show the Veteran's 
vertigo was first reported in June 1982.  The Veteran denied 
previous attacks.  The clinician's impression was vertigo, 
possibly labyrinthitis in type.  The clinician also 
identified and confirmed previously undiagnosed diabetes 
mellitus as a chance finding.  Nothing in these records shows 
a relationship to active service.

Records from the Greenbrier Clinic show the Veteran's heart 
problem was identified in April 1985.  He was noted at the 
time to have a history of insulin-dependent diabetes since 
1982, history of goiter and hypothyroidism, and history of 
right inner ear problem causing intermittent lightheadedness.  
Nothing in these records shows a relationship to active 
service.

The Veteran had a neurological evaluation at West Virginia 
School of Osteopathic Medicine in April 1985 for evaluation 
of vertigo, reportedly for at least 10 years.  The examiner's 
impression was that the Veteran certainly did give signs of 
vertigo, which could be idiopathic vertiginous problem or a 
seizure disorder.  Nothing in these records shows a 
relationship to active service.

Treatment records from Dr. HNW show treatment from 1995 to 
2004 for many of the Veteran's claimed symptoms, including 
headache and dizziness, sinusitis, bilateral ear pain (otitis 
media), retinal detachments, arthritis, indigestion, nausea, 
hemorrhoids, memory loss and vertigo.  Dr. HNW also monitored 
the Veteran's diabetes and treated his atherosclerotic 
vascular disease, congestive heart failure (CHF) and coronary 
artery disease (CAD).  Nothing in these records shows a 
relationship to active service.

Clinical records from Dr. KFE show treatment for prostatitis 
in August-September 1997 and on several occasions in 1998 
(January, March and September).  Dr. KFE noted a history of 
colon polyps in 1994 as well as coronary artery bypass graft 
(CABG) the same year.  Nothing in these records shows a 
relationship to active service.

Treatment records from Dr. PLS include a July 1998 letter 
recording a history of intermittent dizziness for the past 
12-15 years as well as sinus problems including sinus 
headaches.  Dr. PLS treated the Veteran for sinusitis in 
September-October 1998.  Nothing in these records shows a 
relationship to active service.

The Veteran had an esophagogastroduodenoscopies (EGD) at 
Greenbrier Valley Medical Center in January 1999 and November 
2000; the impression was small hiatal hernia and gastritis.  
The same provider performed a colonoscopy in January 1999 
that showed multiple polyps and small internal hemorrhoids.  
Nothing in these records shows a relationship to active 
service.

The Veteran's VA medical records show that the Veteran's 
problems include degenerative joint disease, diabetes, CAD, 
CHF, hypertension, and gastroesophageal reflux disease 
(GERD).  He has also received VA treatment for diabetic 
retinopathy and anal fissures and is noted in VA records to 
have a history of CAD with bypass surgery in 1995.  Nothing 
in these records shows a relationship to active service.

The Veteran had a VA-contracted retinal evaluation in April 
2001.  The examiner's impression was bilateral high-risk 
diabetic retinopathy, bilateral diabetic maculopathy, and 
age-related macular degeneration; the examiner also noted 
diabetes, hypertension and history of diabetic right sixth 
nerve palsy.  The examiner made no assertion relating the 
retinal disorder to active service.

The Veteran received VA treatment for hemorrhoids in August-
September 2001 and was noted to have a history of hemorrhoids 
and hemorrhoidectomy.  He received VA treatment for sinus 
infection in December 2001.  Nothing in these records shows a 
relationship to active service.

A January 2004 letter from Dr. ELH states the Veteran was 
referred for evaluation for vertigo, which had been present 
for 20 years but becoming worse over the past 6 months.  Dr. 
ELH performed a detailed examination of the Veteran.  His 
impression was history of both true vertigo and off balance, 
history of tinnitus, history of diplopia, history of 
Ménière's, and left sensorineural hearing loss.  A follow-up 
letter by Dr. ELH dated in March 2004 states the Veteran's 
cataracts could also be a contributor.  Nothing in these 
records shows a relationship to active service.

As seen above, there is no medical opinion of record relating 
any of the claimed disabilities to service on a non radiation 
basis.  

In sum, there is no medical evidence supportive of the 
proposition that any of the disabilities at issue were 
present in service or within one year of the Veteran's 
discharge from service, and there is no medical evidence of a 
nexus between any of the disabilities at issue and his active 
service, with the exception of the radiation exposure 
discussed above.

In this case, the Veteran asserted in his VA Form 9 that he 
was already a sick man when discharged from service, but 
neither he nor the service was aware of that fact until he 
had a basal metabolism evaluation in 1963.  He testified 
before the Board in June 2003 that during military service he 
had problems with pain in both ears but especially the right 
ear, with bleeding from the rectum, and with vertigo.  He had 
nausea and upset stomach ever since discharge from service.  
After discharge from service he was angry and paranoid and 
did not seek treatment for a few years, until he was 
persuaded to consult a thyroid specialist.  The Veteran 
testified that nobody else in his family had diabetes.  He 
also testified that all his children were born with birth 
defects.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility  merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds the Veteran's testimony of 
symptoms in service and chronic after service to be not 
credible or to be of limited probative value because they are 
based upon his recollection of events occurring many years 
ago.  His assertions of in-service rectal bleeding, vertigo, 
ear pain and headaches is inconsistent with the Report of 
Medical History he executed in February 1959 immediately 
prior to discharge.  That report was completed when the 
Veteran was much more likely to have recalled what happened 
during service.  In it, he specifically denying a history of 
frequent or severe headaches, dizziness or fainting spells, 
ear/nose/throat trouble and/or pile or rectal disease.  Also, 
his account of in-service vertigo is in direct conflict with 
the history he provided for clinical purposes at Alleghany 
Regional Hospital when he denied having attacks prior to June 
1982.  The Veteran's general credibility is also eroded by 
treatment record from Greenbrier Clinic in April 1985 stating 
the Veteran's grandmother was diabetic and that all the 
Veteran's six children, ages 14 to 27, were healthy, contrary 
to his testimony that no other family members had diabetes 
and all his children had birth defects.  

Because the Veteran's assertions over time are shown to be 
inconsistent with the medical evidence of record and because 
the Veteran's assertions are based upon his recollection of 
events occurring many years earlier and are, in some 
instances, inconsistent with earlier history provided for 
clinical purposes, the Board finds the Veteran's account of 
undocumented symptoms during and since service either to be 
not credible or not sufficiently probative to establish that 
the symptoms occurred when alleged.


Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  

Finally, with respect to the contention that service 
connection for memory impairment is warranted because it is 
secondary to heart disability, the Board notes that this 
claim must fail in view of the Board's determination that 
service connection is not warranted for heart disability.


ORDER

Service connection for diabetes is denied.

Service connection for ear pain with vertigo is denied.

Service connection for stomach disability is denied.

Service connection for hiatal hernia is denied.

Service connection for gallstones is denied.

Service connection for polyps of the colon is denied.

Service connection for arthritis is denied.  

Service connection for bowel problems and hemorrhoids is 
denied.

Service connection for a prostate disability is denied.

Service connection for fungal disease is denied.

Service connection for a visual disability is denied.

Service connection for headaches is denied.

Service connection for pain in the ribs and sides is denied.

Service connection for sinusitis is denied.

Service connection for blisters is denied.

Service connection for heart disability is denied.

Service connection for memory loss is denied.

Service connection for polyps of the larynx is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


